 Case 3:20-cv-00058-DHB-BKE Document 11 Filed 10/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                                                                        u.s         ■ ;.v i;Gu:u
                                                                                    i X   V

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  DUBLIN DIVISION


DARRELL D. CROSS,                           )
                                            )
             Plaintilf,                     )
                                            )
      V.                                    )          CV 320-058
                                            )
KECIA DAVIDSON; COUNSELOR                   )
GORDON; CORRECTIONS OFFICER                 )
BURKE; VIRGINIA SMITH; CRT. SID             )
ANDREWS; and SERGEANT LOCKETTE, )
                                )
          Defendants.           )


                                       O RDER




      After a careful, c/e novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DENIES Plaintiffs request to proceed in forma pauperis,(doc. no. 2), DENIES AS MOOT

Plaintiffs motion for appointment of counsel,(doc. no. 3), and motion to stay,(doc. no. 8),

and DISMISSES this action without prejudice. If Plaintiff wishes to proceed with the claims

raised in this lawsuit, he must initiate a new lawsuit, which would require submission of a

new complaint. See Dupree v. Palmer. 284 F.3d 123    T23.^ (1 1th Cir. 2002){per curiam).
                                           )
      SO ORDERED this     ^ f day of                     I , 2020, at Augusta, Georgia.
